Citation Nr: 0948526	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus with peripheral neuropathy and diabetic 
retinopathy, currently evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran had active service from July 1967 to June 1971, 
and from November 1974 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In an August 2007 decision, the Board denied the Veteran's 
claim for increased rating.  In that decision, the Board also 
assigned a separate 10 percent evaluation for the Veteran's 
peripheral neuropathy.  

The Veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a May 2009 Joint 
Motion filed by the parties to this matter, it was agreed 
that remand would be appropriate on two bases.  First, 
additional consideration should be given to whether separate 
disability evaluations should be assigned for peripheral 
neuropathy in each of the Veteran's lower extremities.  
Second, it was agreed that a contemporaneous medical 
examination should be provided to the Veteran for his 
increased rating claim.  

In May 2009, the Court remanded this matter to the Board for 
compliance with the instructions in the Joint Motion.  This 
matter is therefore remanded below.  

Separately, the Board finds adjudication of a claim of total 
disability based on individual unemployability (TDIU) 
appropriate here.  In an October 2009 medical opinion of 
record, a private physician opined that the Veteran's 
diabetes and residuals "preclude him from securing or 
following substantially gainful employment."  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
with appropriate notification regarding 
the claim for increased rating, and the 
claim for a TDIU.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).   

2.  The Veteran should then be 
scheduled for a VA examination with an 
appropriate specialist in order to 
determine the nature and severity of 
his diabetes, peripheral neuropathy, 
and retinal neuropathy.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.  
 
3.  The RO should then conduct further 
readjudication regarding the matter on 
appeal.  The RO should address whether a 
rating in excess of 60 percent should be 
assigned for the Veteran's diabetes and 
residuals.  The RO should address whether 
separate disability ratings are warranted 
for peripheral neuropathy in each of the 
Veteran's lower extremities.  And the RO 
should address whether a TDIU is 
warranted.  

4.  If a determination remains 
unfavorable to the Veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


